Citation Nr: 1235032	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to a compensable evaluation for bilateral hearing loss, to include consideration of an extraschedular evaluation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa (subsequently transferred to the St. Louis, RO), which denied the Veteran's claim of entitlement to service connection for tinnitus.  This matter also comes to the Board from a February 2010 rating decision (St. Louis, RO), which granted service connection for left ear hearing loss and denied a compensable evaluation for bilateral hearing loss.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the St. Louis RO.  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  A transcript of the hearing, additional evidence, and waiver have been associated with the claims file.

During the Veteran's hearing, he asserted that consideration of an extraschedular evaluation is warranted in this case due to the effect of his service-connected bilateral hearing loss on his employment, among other factors.  The Board has accordingly recharacterized the issue on appeal to include consideration of an extraschedular evaluation. 

The issue of entitlement to a compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In light of the favorable determination here, any defect with respect to the VCAA is considered non-prejudicial. 

Service Connection- Applicable Laws and Regulations 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Facts and Analysis 

The Veteran seeks service connection for tinnitus on a direct basis.  He asserts that he has experienced near-continuous bouts of tinnitus since his service in Vietnam. See Hearing Transcript, pp. 3-6.  He has competently testified that was exposed to rocket explosions, cannons, mortar fire, and helicopter/jet engine noise during active duty service. See also VA Form 21-4138, February 2010; see also VA Form 9, September 2009.  

With respect to the issue of current diagnosis, Hickson element (1), a private treatment record dated in March 2010 notes that the Veteran has experienced "ringing in his ears" since his service in Vietnam. See Letter From Dr. Daniels.  At the June 2011 and February 2010 VA audiological examinations, the examiners provided etiology opinions regarding tinnitus, thereby confirming tinnitus diagnoses.  In addition, the Veteran has reported that he experiences tinnitus; he is considered competent to report the observable manifestations of this claimed disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board thus finds the foregoing evidence sufficiently establishes a current tinnitus diagnosis. See Hickson, supra.  

With respect to Hickson element (2), the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses relating to tinnitus.  Personnel records confirm that the Veteran's military occupational specialty (MOS) was that of a "cook."  He was assigned to the Headquarters and Headquarters Company (HHC), 1st Battalion, 2nd Infantry Regiment, 1st Infantry Division - an infantry unit directly involved in combat operations.  The Veteran has consistently reported throughout the record that he prepared, delivered, and served "mess" (or food) to infantrymen in the field and that he was routinely exposed to combat-related noise (e.g., mortars, rockets, machine gun noise, etc) in his capacity as a cook. See also Corroborating "Buddy Statement," Received October 2004.  In fact, he is service-connected for posttraumatic stress disorder (PTSD) based upon stressors associated with these in-service experiences. See Board Decision Granting Service Connection for PTSD, January 2005.  The Board additionally notes that the Veteran is currently service-connected for bilateral hearing loss as a result of excessive acoustic trauma sustained during service in Vietnam. See Rating Decisions, February 2006 and February 2010.  

In light of the foregoing, the Board readily concedes that the Veteran was likely exposed to acoustic trauma while in the military.  

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In addition to providing competent and credible statements and testimony to the effect of sustaining acoustic trauma in service, the Veteran has also indicated that he has experienced symptoms of tinnitus since about 1967, and persistently thereafter.  

In this regard, the Board observes that the lay evidence is not without inconsistencies, as the Veteran denied having tinnitus upon VA examination in 2005 and in several subsequent clinical records.  However, since that time, he has repeatedly described having chronic symptoms of tinnitus since being exposed to various acoustic trauma while serving in Vietnam.  Here, it is important to acknowledge that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  

Given the subjective nature of tinnitus, it is clear that the Veteran's lay accounts of chronicity and continuity of tinnitus since service are competent.  Moreover, in light of type of acoustic trauma he sustained in service as a cook attached to an infantry unit in Vietnam, it does not strain credibility to conclude that symptoms of tinnitus arose in-service and continued thereafter. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board observes that the file contains two negative opinions provided by VA audiologists in 2008 and 2011 to the effect that tinnitus was not caused by or the result of military noise exposure.  However, these opinions are afforded little probative value for the following reasons.  

Initially, it appears that the 2008 opinion was based almost entirely on clinical evidence on file (or the absence thereof), failing to account for and/or discuss the Veteran's lay statements, to include the credibility thereof.  In addition, the 2011 examiner repeatedly made note that the Veteran did not, in fact, participate in "combat," and that he was only "occasionally" exposed to small arms fire, as a factor supporting the negative opinions provided as related to tinnitus.  However, as is clear from the February 2006 and February 2010 rating actions, while the Veteran's hearing loss may be non-compensable, it is does meet the definition of a hearing disability for VA purposes, and the grant of service connection for hearing loss was necessarily based on evidence of an etiological link to "excessive noise exposure without the use of hearing protection" in-service (see December 2005 VA examination report).  Hence, this opinion was made based on an inaccurate factual premise.

Lastly, the Board notes that the 2011 VA examiner heavily relied on the Veteran's inability to state a specific date of onset (i.e., not being able to "time lock the onset of tinnitus").  While it is true that the Veteran did not provide a definite date as to onset, he did state that he has experienced tinnitus "for quite a while."  In addition, at his hearing before the undersigned, the Veteran clarified and confirmed that his tinnitus has been present since service.  Again, this testimony has been found to be both competent and credible.  The Board thus finds that the claim for tinnitus should not be negatively impacted by his inability to "time lock" a date of onset during the 2011 VA examination.  
For all of the reasons outlined above, the Board affords little probative value to the negative 2008 and 2011 VA "nexus" opinions. 

As a final matter, the Board notes that the record contains a March 2010 letter from Dr. Daniels which states that the Veteran "has had ringing in his ears since serving in the Vietnam War.  At the time, he was exposed to loud rocket fire, helicopters, and mortar attacks."  While this "opinion" is certainly less than thorough/comprehensive, it is nonetheless probative evidence in support of the claim.  

Accordingly, with respect to crucial Hickson element (3), nexus or relationship, in view of the Veteran's well-established in-service noise exposure, the Board finds his lay assertions regarding continuity and chronicity of tinnitus, both in and since service, to be similarly competent and credible, as well as indicative that he has had bilateral tinnitus since service as a result of acoustic trauma. See 38 C.F.R. § 3.303(b). 

The Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

A determination has been made that additional evidentiary development is necessary with respect to the claim of entitlement to compensable evaluations for bilateral hearing loss.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

As an initial matter, the Board notes that the Veteran has expressly asserted that consideration of an extraschedular evaluation is warranted in this case due to the effects of the service-connected hearing loss on his employment.  See Hearing Transcript, pp. 11-13 (stating that a patient or co-worker could be hurt due to his hearing loss).  In addition to the Veteran's testimony, statements submitted by his co-workers likewise indicate that the Veteran is a safety risk to himself, staff, and patients as a result of his hearing problems.  See Statement from S.B.  For example, one co-worker stated "that [the Veteran] is not hearing me or patients when he is being called, especially if you are on his right side." See Statement from P.C.M.  The co-worker stated that this was a possible safety concern due to the nature of their work (i.e., in a mental health hospital).  

Accordingly, on remand, the RO/AMC should consider whether referral for an extraschedular evaluation is warranted in this case. See 38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

As a secondary matter, the Board notes that the Veteran was afforded VA audiological examinations in February 2010 (in connection with his increased rating claims) and in June 2011 (in connection with his tinnitus claim).  Unfortunately, these examinations are inadequate for rating purposes because they fail to consider the functional effects caused by the Veteran's hearing loss.  

Indeed, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Id. 

In this case, the February 2010 VA examiner failed to elicit any information from the Veteran as to the effects his hearing loss had on his daily living and occupational functioning.  Additionally, the June 2011 VA examiner reported only on the functional effects of the Veteran's tinnitus (and not hearing loss).  As the VA examiners did not discuss the impact of the Veteran's hearing loss on his occupational functioning and his daily life, another VA audiological evaluation is required. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one). 

Lastly, the Board notes that under 38 C.F.R. § 4.85, all examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The Veteran has submitted a private audiological examination dated in November 2010, along with a contemporaneous treatment letter from Dr. Shaw, M.D.  On close review of the record, the Board finds it is not clear as to whether the Maryland CNC test was used during the November 2010 private audiometry testing.  In this regard, in the July 2011 supplemental statement of the case, the RO stated that it could not evaluate the Veteran's hearing loss based on the private test results because it was not known if the testing was conducted in a manner sufficient for evaluation purposes under VA regulations (i.e., Maryland CNC).  As the claim is being remanded for reasons outlined above, the Board finds that clarification from the November 2010 audiologist/physician is necessary as to whether the Maryland CNC test was used during the audiometric examination. See Savage v. Shinseki, 24 Vet. App. 259 (2011) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.) 

As a final matter, the Board notes that Dr. Shaw's November 2010 treatment note reflects that the Veteran recently underwent a "full audiometric evaluation" by a Dr. Karlsen, presumably a private audiologist/physician.  To date, no such private treatment records or audiological examinations from Dr. Karlsen have been associated with the claims file.  Since the Board is now aware that additional, relevant private treatment records exist, and because these records may be relevant in adjudicating the claim for a higher rating, attempts to secure these records should be made upon remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

2. The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran. 

The RO should specifically obtain complete treatment records from Dr. Shaw and ask him to explain the protocol used when the November 2010 puretone audiometry was conducted.  In this regard, Dr. Shaw should address whether the testing was in a controlled environment, and whether or not the Maryland CNC test was used to test speech discrimination. 

The RO should also specifically obtain complete treatment records from Dr. Karlsen (to include the referenced audiological examination in Dr. Shaw's report) and ask her to explain the protocol used when the puretone audiometry was conducted.  In this regard, she should address whether the testing was in a controlled environment, and whether or not the Maryland CNC test was used to test speech discrimination. 

The Veteran should be advised that ultimately it is his responsibility to ensure that private treatment records and the information sought from Drs. Shaw and Karlsen are received if the RO is unable to obtain them. 

3. Thereafter, the Veteran should be afforded a new VA audiological examination to assess the current severity of his bilateral hearing loss.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests should be accomplished, including audiological studies and Maryland CNC speech recognition testing.

In addition, the examiner should solicit from the Veteran information as to how his hearing loss affects his daily living.  The examiner should also include a discussion of the effects of the Veteran's service-connected bilateral hearing loss on his employment, and should indicate the severity of the impact of the bilateral hearing loss on his employment. The examiner must provide a complete rationale for his or her opinion. 

The examiner should also interpret the findings (i.e., the puretone threshold results) reported in the November 2010 private audiometry report.  If they are inconsistent with the findings on past and current VA audiological evaluations, the examiner should comment as to the possible reasons for such inconsistency. 

4. The RO/AMC should specifically determine whether a referral to the Director of Compensation and Pension Service is warranted for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1). 

5. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


